[Cite as In re V.D., 2022-Ohio-1877.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

                                                :
 IN RE: V.D.                                    :
                                                :   Appellate Case No. 29366
                                                :
                                                :   Trial Court Case No. G-2021-1453-0A,
                                                :   0B
                                                :
                                                :   (Appeal from Common Pleas
                                                :   Court – Juvenile Division)
                                                :

                                          ...........

                                          OPINION

                              Rendered on the 3rd day of June, 2022.

                                          ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee, MCCS

ALANA VAN GUNDY, Atty. Reg. No. 0100651, P.O. Box 245, Bellbrook, Ohio 45305
     Attorney for Defendant-Appellant, Mother

                                         .............

LEWIS, J.
                                                                                            -2-


         {¶ 1} Defendant-Appellant H.C. (Mother), mother of V.D.,1 a minor child, appeals

from an order of the Montgomery County Common Pleas Court, Juvenile Division,

granting temporary custody of V.D. to Montgomery County Children Services (“MCCS”).



    I.      Facts and Course of Proceedings

         {¶ 2} On April 6, 2021, Deja Williams, a case worker for MCCS, filed a complaint

alleging that V.D. was a neglected child pursuant to R.C. 2151.03(A)(2), (3), and (6) and

a dependent child pursuant to R.C. 2151.04(B). According to the complaint, MCCS

received a referral in April 2020 when Mother followed J.D., V.D.’s father (Father), outside

with a butcher knife and Mother knocked V.D. to the ground as the child chased after

Father. Then, in June 2020, MCCS received a second referral that stated concerns

regarding the child’s development and cleanliness. The complaint alleged a case worker

for MCCS had met with V.D. and Mother in June 2020; the case worker observed V.D. to

have developmental delays and reported concerns for Mother’s mental health. Mother

subsequently called the Dayton Police to report that she had observed her ex-boyfriend

molest V.D. The complaint also alleged that MCCS had a history with Mother, which

included concerns for untreated mental health, parenting education, and substance

abuse. The complaint noted that Mother had moved to Maryland in July 2020 and that

V.D. had been in the care of MCCS since a June 16, 2020 Interim Custody Decision.

         {¶ 3} A hearing on adjudication was held before a magistrate on June 8, 2021. The

following individuals testified at the hearing: Stacey Jones, the intake case worker at


1 In order to protect the identity of a minor child, we will refer to the child and his parents
by their respective initials.
                                                                                       -3-


MCCS when Mother was referred to MCCS in April 2020; Dayton Police Officer James

Gallagher; Jeremy Sturgill, a physician’s assistant at Five Rivers Health Centers; Deja

Williams, an ongoing case worker at MCCS; Mother; and K.C., the maternal grandmother

of V.D.

      {¶ 4} Jones testified that MCCS received a referral involving V.D in April 2020

based on an allegation of domestic violence involving Mother’s chasing Father with a

butcher knife and V.D.’s being knocked to the ground during the chase. June 8, 2021

Hearing Tr. p. 69-70. During April and May, Jones made several unsuccessful attempts

to contact Mother. Id. at 71. MCCS received two additional referrals relating to V.D.

and his family involving his developmental delays and how dirty V.D. was. Id. at 72, 74.

During an in-person visit in June 2020, when V.D. was approximately 18 months old,

Jones observed V.D.’s inability to sit up on his own or grasp things or talk. Id. at 76.

MCCS received temporary custody of V.D. in June 2020. Id. at 79. According to Jones,

Mother thought V.D.’s development was normal and that MCCS was out to get her. Id.

at 80-81, 83. Mother moved to Maryland while V.D. was in MCCS’s custody. While in

Maryland, she placed a call to Jones and explained to him that she was lost in the woods.

With the help of Jones and the Maryland police, Mother was safely located. Id. at 93-95.

      {¶ 5} Deja Williams took over for Jones in August 2020 as the ongoing case

worker. Id. at 154. Although Williams tried unsuccessfully to contact Mother in August,

they began corresponding by email in September. Mother was provided with a copy of

her case plan on several occasions. Id. at 155-156, 180-81, 184. Mother made it clear

that she did not have any interest in moving back to Ohio, so Williams provided Mother
                                                                                         -4-


with community resource information for Maryland. Id. at 156-158. Mother did not start

cooperating with MCCS until December 2020, at which time she began having weekly

video chats with V.D. Id. at 159, 162. Mother provided a pay stub and a copy of her

lease. Id. at 164. As of February 2021, Mother was not yet involved with the services

that were a part of her case plan objectives. Id. at 166. Further, Mother had not signed

the necessary releases of information for medical access. Id. at 194. Williams testified

that V.D. was doing well in foster care as his body strength increased, he began babbling,

and he was feeding himself. Id. at 170. At the time of the hearing, V.D. was involved

with occupational therapy, physical therapy, and speech therapy. Id. at 173.

       {¶ 6} Williams made several searches for Father but was unable to make contact

with him until February 2021. Father attended a March 2021 video call with V.D. and

acted appropriately during that call. Id. at 176-178.

       {¶ 7} Jeremy Sturgill, a physician’s assistant in Pediatrics and Internal Medicine at

Five Rivers Health Centers, testified about his examinations of V.D.            During an

evaluation when V.D. was six months old, Sturgill set up a plan of care to address the fact

that V.D. was not sitting up well, had a flattening on the back of his head, and was behind

in immunizations. Id. at 141-144. He also noted that V.D. had gross motor delay. Id.

at 152. Mother did not bring V.D. in for any follow-up appointments with Sturgill after that

visit. Id. at 146.

       {¶ 8} Mother testified that there was no truth to the allegation that she had chased

Father with a butcher knife or that V.D. had been knocked to the ground. Id. at 198.

She explained that V.D. was bathed every day and he was talking gibberish while in
                                                                                       -5-


Mother’s care and could hold a cup. Id. at 199-200. Although Mother conceded she

missed a couple of medical check-ups for V.D., she explained that this was due to her

having surgery. While she was recovering from her surgery, a home nurse assisted with

caring for V.D. Id. at 202-203, 238-239. Mother stated that she had received e-mails

from Williams but did not receive any case plan. According to Mother, she was attending

walk-in mental health treatments in Maryland and had a stable job and stable housing.

Id. at 207-208, 210, 212, 243. K.C., the maternal grandmother, testified that V.D. had

been clean and Mother had not been using drugs when K.C. visited with V.D. and Mother

in October 2019. Id. at 255-257, 260.

       {¶ 9} Following the June 8, 2021 hearing, the magistrate issued an interim order

adjudicating V.D. a dependent and neglected child. On June 25, 2021, a hearing on

disposition was held before the magistrate. Deja Williams, Mother, and Father testified

at the hearing.

       {¶ 10} Williams testified that V.D. had been in the custody of MCCS since June

2020, was then involved in multiple therapies, and had been diagnosed with autism.

June 25, 2021 Hearing Tr., p. 271-273. Williams laid out the case plan objectives for

both Mother and Father. Id. at 278-279, 294. She testified that she had tried to talk

about the objectives with Mother, but Mother did not agree with the case plan and did not

like to talk about it. Id. at 292-293. Neither Mother nor Father had met their case plan

objectives.   Id. at 279-287, 303-308.    Mother did not provide Williams with recent

income verification or mental health treatment verification. Id. at 299, 301-302. Usually,

Mother acted appropriately on her video calls with V.D. However, one call had to be
                                                                                         -6-


ended because Mother talked negatively about V.D.’s foster parents. Id. at 310-312.

Also, during one in-person meeting, a sheriff was called because Mother was

inappropriate with the staff. Id. at 312-313. Mother had made an allegation that V.D.

was being sexually abused by his foster parents. However, Mother failed to provide any

details when Williams asked her about this allegation. Williams investigated Mother’s

claim but did not find any evidence of abuse. Id. at 318-320, 334-338.

       {¶ 11} Mother testified that Williams’s testimony was untrue in several respects.

Id. at 342-346. According to Mother, Williams had not made much of an effort to help

her with her case plan and had not followed up adequately regarding Mother’s allegations

of abuse by the foster parents. Id. Mother testified that she had seen graphic child

pornography and signs of predatory behavior on a video call with V.D. and his foster

parents. Id. at 364, 366-368. Mother spent ten days in a psychiatric ward because she

talked about the sexual things that had been done to V.D. Id. at 357. Mother also noted

that Williams stated in an e-mail that V.D. had been screaming uncontrollably and Mother

believed that V.D. had not bonded with the foster parents and was not happy with them.

Id. at 342-346. Mother was confident that, if Williams provided her with the information

necessary to find adequate support services, Mother could provide for V.D. in Maryland.

Id. at 347-351.

       {¶ 12} Father testified about the ways in which he had made progress on his case

plan objectives, despite the fact that he was never given the case plan objectives prior to

the hearing.      Id. at 377-380.   Father wanted the case transferred to Maryland and

believed that Mother provided proper care to V.D. Id. at 380, 389.
                                                                                        -7-


       {¶ 13} Based on the testimony presented at the hearing, the magistrate issued an

order granting temporary custody to MCCS.          Mother filed timely objections to the

magistrate’s decisions. On December 22, 2021, the trial court overruled the objections

and granted temporary custody of V.D. to MCCS. Mother filed a timely appeal from this

decision.



       The Juvenile Court Did Not Abuse Its Discretion By Finding That It Was In

       V.D.’s Best Interest To Be Placed In The Temporarily Custody of MCCS

       {¶ 14} Mother’s sole assignment of error states:

       THE TRIAL COURT ERRED IN GRANTING TEMPORARY CUSTODY TO

       MONTGOMERY COUNTY CHILDREN’S SERVICES BECAUSE THAT

       AGENCY FAILED TO PROVE BY CLEAR AND CONVINCING EVIDENCE

       THAT TEMPORARY CUSTODY WAS IN THE BEST INTEREST OF THE

       MINOR CHILD.

       {¶ 15} Initially, Mother contends that “the trial court granted temporary custody to

[MCCS] despite testimony indicating that the child was not neglected or dependent.”

Mother’s Brief, p. 7. Pursuant to R.C. 2151.35(A)(1), MCCS must prove by clear and

convincing evidence that V.D. was abused, neglected, or dependent. In the April 6, 2021

complaint, Williams alleged that V.D. was a neglected child pursuant to R.C.

2151.03(A)(2), (3) and (6), which define a neglected child as any child “(2) [w]ho lacks

adequate parental care because of the faults or habits of the child's parents, guardian, or

custodian; (3) [w]hose parents, guardian, or custodian neglects the child or refuses to
                                                                                        -8-


provide proper or necessary subsistence, education, medical or surgical care or

treatment, or other care necessary for the child's health, morals, or well being;” or “(6)

[w]ho, because of the omission of the child's parents, guardian, or custodian, suffers

physical or mental injury that harms or threatens to harm the child's health or welfare.”

Further, Williams alleged that V.D. was a dependent child, which is defined in R.C.

2151.04(B) as any child “[w]ho lacks adequate parental care by reason of the mental or

physical condition of the child's parents, guardian, or custodian[.]”

       {¶ 16} The trial court found that MCCS had proved by clear and convincing

evidence that V.D. was a neglected child. The court stated, in part:

              * * * Mother has failed to provide proper medical care to the child as

       demonstrated by her failure to acknowledge the severity of the child’s

       developmental delays and her failure [to] take him to the pediatrician as

       necessary. Further, Mother’s failures have resulted in inadequate parental

       care for the child and place[d] his health and welfare at risk.

December 22, 2021 Decision, p. 6.

       {¶ 17} The trial court acknowledged that Mother testified that she had provided at-

home physical therapy to the child for some time, but she also testified that the child was

discharged from physical therapy because it was no longer needed. The trial court found

this testimony was not credible based “on the fact that V.D. has been involved with

multiple and an on-going therapeutic service [sic] since June 2020.” Id.

       {¶ 18} The trial court also found that V.D. was a dependent child pursuant to R.C.

2151.04(B). The court reasoned:
                                                                                          -9-


              [P]rior to the Agency’s intervention, the child had significant yet

       unaddressed developmental delays and was receiving inadequate medical

       attention.    Mr. Jones provided clear and convincing evidence that the

       Agency’s records showed prior involvement with Mother and this child,

       based at least partially on Mother’s mental health diagnoses of bipolar,

       schizophrenia, and autism * * * .

December 22, 2021 Decision, p. 6-7.

       {¶ 19} The trial court’s finding that V.D. was a dependent and neglected child was

supported by the clear and convincing evidence of record. Jones, Williams, and Jeremy

Sturgill provided credible testimony that V.D. was suffering developmental delays while

under the care of Mother and that Mother did not make the necessary follow-up

appointments.       Further, the testimony of Jones and Williams provided clear and

convincing evidence that Mother had some untreated mental health issues that affected

her ability to provide adequate care for V.D. It is clear that the trial court credited the

testimony of Jones, Williams, and Sturgill over the testimony of Mother. Issues relating

to the credibility of witnesses and the weight to be given the evidence are primarily for the

trier of fact. As the court explained in Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984): “The underlying rationale of giving deference to the findings

of the trial court rests with the knowledge that the trial judge is best able to view the

witnesses and observe their demeanor, gestures and voice inflections, and use these

observations in weighing the credibility of the proffered testimony.”

       {¶ 20} After a child is adjudicated abused, neglected, or dependent, the juvenile
                                                                                        -10-


court may make any of the orders of disposition provided for in R.C. 2151.353(A)(1)-(6).

A juvenile court has broad discretion in this disposition. In re J.H., L.H., C.H., 2d Dist.

Montgomery No. 29126, 2021-Ohio-3846, ¶ 12. “In choosing among the alternatives,

the best interest of the child is the court's primary consideration.” In re L.C., 2d Dist.

Clark No. 2010-CA-90, 2011-Ohio-2066, ¶ 13, quoting In re C.W., 3d Dist. Wyandot No.

16-09-26, 2010-Ohio-2157, ¶ 11.

      {¶ 21} The juvenile court found that the best interest of V.D. supported the option

of giving MCCS temporary custody under R.C. 2151.353(A)(2). Mother contends that

the juvenile court “did not provide clear and convincing evidence that it was in the best

interests of Child to be removed from placement with Mother.” Mother’s Brief, p. 7. The

court's temporary custody decision “must be supported by a preponderance of the

evidence.”    In re S.M., 2d Dist. Montgomery No. 24539, 2011-Ohio-6710, ¶ 4.

Preponderance of the evidence simply means “ ‘evidence which is of a greater weight or

more convincing than the evidence which is offered in opposition to it.’ ” In re K.S., 2d

Dist. Darke No. 1646, 2005-Ohio-1912, ¶ 15, quoting Black's Law Dictionary 1182 (6th

Ed.1998).    Moreover, the juvenile “court has substantial discretion in weighing the

considerations involved in making the determination regarding a child's best interest.” In

re A.W., 2d Dist. Montgomery No. 25039, 2012-Ohio-2657, ¶ 17, quoting In re S.M. at

¶ 4. The court's determination will not be reversed absent an abuse of that discretion.

In re K.H., 2d Dist. Clark No. 2009-CA-80, 2010-Ohio-1609, ¶ 66. A trial court abuses

its discretion when its decision is “unreasonable, arbitrary or unconscionable.”

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).
                                                                                          -11-


       {¶ 22} R.C. 3109.04(F)(1) provides the following non-exhaustive list of factors for

the court to consider when determining the best interest of a child: (a) the wishes of the

child's parents regarding the child's care; (b) the wishes and concerns of the child, as

expressed to the court; (c) the child's interaction and interrelationship with the child's

parents, siblings, and any other person who may significantly affect the child's best

interest; (d) the child's adjustment to the child's home, school, and community; (e) the

mental and physical health of all persons involved in the situation; (f) the parent more

likely to honor and facilitate court-approved parenting time rights or visitation and

companionship rights; (g) whether either parent has failed to make all child support

payments; (h) whether either parent or any member of the household of either parent

previously has been convicted of or pleaded guilty to any criminal offense involving any

act that resulted in a child being an abused child or a neglected child; (i) whether the

residential parent or one of the parents subject to a shared parenting decree has

continuously and willfully denied the other parent's right to parenting time in accordance

with an order of the court; and (j) whether either parent has established a residence, or is

planning to establish a residence, outside this state.

       {¶ 23} The juvenile court set forth each of these factors and addressed the

evidence of record relevant to each factor. It is clear that the juvenile court credited the

testimony of Williams, Jones, and Sturgill over the testimony of Mother.           Mother's

argument on appeal essentially is that the juvenile court failed to give sufficient weight to

those pieces of evidence that Mother asserts to be of most importance. There is no

indication in the juvenile court’s decision that the evidence cited by Mother was not
                                                                                         -12-


considered. Rather, it is clear from the decision that the juvenile court believed other

considerations     significantly   outweighed   those   highlighted   by   Mother.     The

preponderance of the evidence supported the juvenile court’s finding that temporary

placement with MCCS was in the best interest of V.D.

         {¶ 24} It is important to remember that this case involves a temporary placement

to MCCS. If Mother and Father embrace their case plans and make consistent progress

toward reaching the case plan goals, they ultimately will have the opportunity to regain

custody of V.D. Williams testified that both parents have several aspects of their case

plans that have not been completed. That is not uncommon. But what is troubling is

that Mother has either rejected the need for parts of the case plan or just outright ignored

facets of the case. We acknowledge that temporary placement with a public agency can

be very frustrating and seem defeating, especially in the short term. But such placement

also provides the parents with a unique opportunity to address any issues they are dealing

with that have negatively affected their child and, in doing so, greatly benefit the parents

and child in the long term.

         {¶ 25} Mother’s assignment of error is overruled.

   II.      Conclusion

         {¶ 26} Having overruled Mother’s sole assignment of error, the judgment of the

juvenile court is affirmed.

                                       .............



TUCKER, P. J. and WELBAUM, J., concur.
                         -13-



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Alana Van Gundy
Sara M. Barry
Randall Lee Stump, GAL
Hon. Anthony Capizzi